Case 1:17-cv-04780-MKB-RLM Document 37-3 Filed 10/23/18 Page 1 of 4 PageID #: 238



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 ASHLEIGH MASON, DAN MORSE, RYAN                       Civil Action No.:17-CV-4780(MKB)(RLM)
 CARROLL, OSAGIE EHIGIE, TRAVIS
 STREETER, on behalf of themselves and all others
 similarly-situated,

                       Plaintiffs,

               -against-

 LUMBER LIQUIDATORS, INC.

                       Defendant.



                PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSIONS TO
                       DEFENDANT LUMBER LIQUIDATORS, INC.

         PLEASE TAKE NOTICE THAT pursuant to the Federal Rules of Civil Procedure 36,
  Plaintiffs request that Defendant respond to the following Requests for Admissions within thirty
  days of service hereof at the office of Plaintiffs’ attorneys, Justin R. Marino, Stevenson Marino
  LLP, 105 Maxess Road, Suite 124, Melville, New York 11747.

                                          DEFINITIONS

        A.       Defendant, “You,” “Your,” and “Yourself” refers to Lumber Liquidators, Inc.,
  to whom these Requests are directed and any of its officers, directors, shareholders, employees,
  consultants, agents or attorneys.

          B.     “Regarding,” “relating to” or “pertaining to,” when used with respect to a
  document, agreement, subject or fact, means embodying, containing, evidencing, reflecting,
  reciting, recording, supporting, refuting or referring to.




                                                 1
Case 1:17-cv-04780-MKB-RLM Document 37-3 Filed 10/23/18 Page 2 of 4 PageID #: 239



                                  REQUESTS FOR ADMISSIONS

  Jason Burns

                          Admit that Jason Burns worked as a Store Manager for Defendant.

                       Admit that Jason Burns, during his tenure as a Store Manager, physically
  cleaned the store himself.

                        Admit that Jason Burns, during his tenure as a Store Manager, operated the
  cash register himself to facilitate customers’ purchases.

                       Admit that Jason Burns, during his tenure as a Store Manager, physically
  stocked displays himself.

                        Admit that Jason Burns, during his tenure as a Store Manager, physically
  built displays himself.

                     Admit that Jason Burns, during his tenure as a Store Manager, physically
  unpacked boxes himself.

                       Admit that Jason Burns, during his tenure as a Store Manager, physically
  unloaded freight himself.

                       Admit that Jason Burns, during his tenure as a Store Manager, physically
  cleaned displays himself.

                      Admit that Jason Burns, during his tenure as a Store Manager, physically
  cleaned shelves himself.

                      Admit that Jason Burns, during his tenure as a Store Manager, physically
  cleaned the bathroom himself.

                        Admit that Jason Burns, during his tenure as a Store Manager, physically
  organized the store according to Defendant’s detailed corporate directives.

                       Admit that Jason Burns, during his tenure as a Store Manager, provided
  customer service to customers.

                      Admit that Jason Burns, during his tenure as a Store Manager, physically
  put up and took down signs.

                          Admit that Jason Burns, during his tenure as a Store Manager, physically
  created signs.

                          Admit that Jason Burns, during his tenure as a Store Manager, physically
  took out the garbage.

                          Admit that Jason Burns, during his tenure as a Store Manager, made cold-
  calls in an effort to obtain additional sales.

                                                   2
Case 1:17-cv-04780-MKB-RLM Document 37-3 Filed 10/23/18 Page 3 of 4 PageID #: 240



                      Admit that Jason Burns, during his tenure as a Store Manager, on average,
  worked in excess of 50 hours per week (excluding weeks where there were holidays, sick days,
  or vacation days).

                      Admit that Jason Burns, during his tenure as a Store Manager, on average,
  worked in excess of 55 hours per week (excluding weeks where there were holidays, sick days,
  or vacation days).

                      Admit that Jason Burns, during his tenure as a Store Manager, on average,
  worked in excess of 60 hours per week (excluding weeks where there were holidays, sick days,
  or vacation days).

                      Admit that Jason Burns, during his tenure as a Store Manager, on average,
  worked in excess of 65 hours per week (excluding weeks where there were holidays, sick days,
  or vacation days).

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 55 hours in a workweek.

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 60 hours in a workweek.

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 65 hours in a workweek.

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 70 hours in a workweek.

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 75 hours in a workweek.

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 80 hours in a workweek.

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 85 hours in a workweek.

                       Admit that Jason Burns, during his tenure as a Store Manager, worked more
  than 90 hours in a workweek.

                        Admit that Jason Burns, during his tenure as a Store Manager, was directed
  by his supervisor to work at or in excess of 50 hours per work week.

                     Admit that Jason Burns, during his tenure as a Store Manager, had at least
  one workweek where there were less than two full-time employees that worked a total of 80 hours
  per week.

                        Admit that Jason Burns, during his tenure as a Store Manager, spent at least
  one workweek where he spent more than 50% of his time performing physical tasks, such as
  cleaning, operating the register, stocking displays, building displays, unpacking boxes, unloading
                                                  3
Case 1:17-cv-04780-MKB-RLM Document 37-3 Filed 10/23/18 Page 4 of 4 PageID #: 241



  freight, cleaning the store, changing prices, providing customers services, collective/removing
  garbage.

                        Admit that Jason Burns, during his tenure as a Store Manager, spent at least
  one workweek where he spent more than 60% of his time performing physical tasks, such as
  cleaning, operating the register, stocking displays, building displays, unpacking boxes, unloading
  freight, cleaning the store, changing prices, providing customers services, collective/removing
  garbage.

                        Admit that Jason Burns, during his tenure as a Store Manager, spent at least
  one workweek where he spent more than 70% of his time performing physical tasks, such as
  cleaning, operating the register, stocking displays, building displays, unpacking boxes, unloading
  freight, cleaning the store, changing prices, providing customers services, collective/removing
  garbage.

                        Admit that Jason Burns, during his tenure as a Store Manager, spent at least
  one workweek where he spent more than 80% of his time performing physical tasks, such as
  cleaning, operating the register, stocking displays, building displays, unpacking boxes, unloading
  freight, cleaning the store, changing prices, providing customers services, collective/removing
  garbage.

                        Admit that Jason Burns, during his tenure as a Store Manager, spent at least
  one workweek where he spent more than 85% of his time performing physical tasks, such as
  cleaning, operating the register, stocking displays, building displays, unpacking boxes, unloading
  freight, cleaning the store, changing prices, providing customers services, collective/removing
  garbage.

                        Admit that Jason Burns, during his tenure as a Store Manager, spent at least
  one workweek where he spent more than 90% of his time performing physical tasks, such as
  cleaning, operating the register, stocking displays, building displays, unpacking boxes, unloading
  freight, cleaning the store, changing prices, providing customers services, collective/removing
  garbage.

                        Admit that Jason Burns, during his tenure as a Store Manager, spent at least
  one workweek where he spent more than 95% of his time performing physical tasks, such as
  cleaning, operating the register, stocking displays, building displays, unpacking boxes, unloading
  freight, cleaning the store, changing prices, providing customers services, collective/removing
  garbage.

  Frank Caracciolo

                       Admit that Frank Caracciolo worked as a Store Manager for Defendant.

                       Admit that Frank Caracciolo, during his tenure as a Store Manager,
  physically cleaned the store himself.

                        Admit that Frank Caracciolo, during his tenure as a Store Manager, operated
  the cash register himself to facilitate customers’ purchases.

                       Admit that Frank Caracciolo, during his tenure as a Store Manager,
                                             4
